Citation Nr: 1711344	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from September 26, 2007 through November 30, 2009, and as 50 percent disabling from December 1, 2009 through October 30, 2012 (with a 100 percent disability rating assigned from October 31, 2012).

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a gastrointestinal disability, to include ulcerative colitis.

4.  Entitlement to service connection or blepharospasm.

5.  Entitlement to service connection for a disability manifested by joint pain.

6.  Entitlement to service connection for a disability manifested by knots in the scrotum/penis area.

7.  Entitlement to service connection for cancer of the bile duct.

8.  Entitlement to service connection for a headache disability.

9.  Entitlement to total disability based on individual unemployability (TDIU), prior to October 31, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied the claims for service connection; denied the claim for a TDIU; and denied a rating in excess of 10 percent for PTSD.  The Veteran appealed the RO's determinations.  

In a December 2009 rating decision, the RO assigned a 30 percent rating for PTSD, effective September 26, 2007 (the date of the claim for an increased rating).

In a May 2013 rating decision, the RO assigned a 50 percent rating for PTSD, effective December 1, 2009, and a 100 percent rating was assigned from October 31, 2012.

Although a 100 percent rating is now in effect for service-connected PTSD from October 31, 2012, the issue of entitlement to a TDIU prior to October 31, 2012 remains on appeal, as such issue is part and parcel of the appeal for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Jurisdiction of the claims file currently resides with the RO in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently incarcerated.  In his July 2010 Substantive Appeal, he requested a travel Board hearing.  A hearing was scheduled for a date in April 2016, however, in March 2016 correspondence, the Veteran requested that the hearing be rescheduled, or in the alternative, that his case be heard, in his absence, with his representative.  Specifically, he requested that the hearing be rescheduled a year from the original hearing date so that he could appear in person as he would be released from prison by the end of 2016.  Evidence associated with the claims file indicates that the Veteran is serving a life sentence and that his local representative, Texas Veterans Commission, notified VA that it would not represent him at the April 2016 hearing.  However, there is no indication that the RO made any attempt to reschedule the hearing, as requested by the Veteran, with accommodation for his incarceration, or that the RO contacted the Veteran to inform him of the alternative options available to him to provide additional evidence or argument to the Board.     

VA has procedures to accommodate incarcerated claimants who request a hearing. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 (M21-1), pt. 1, ch. 4, sec 1(i) (2016) (noting that the person requesting a hearing is expected to appear in person but that non-appearance at a scheduled hearing by the claimant/beneficiary will be excused if there are extenuating circumstances, such as incarceration.).  Moreover, 38 C.F.R. § 20.700  provides for electronic hearing where "suitable facilities and equipment are available," and that "any such hearing will be in lieu of a hearing held by personally appearing before...the Board."  38 C.F.R. § 200.700(e) (2016).  Therefore, while VA does not have authority under 38 U.S.C.A. § 5711 (2016) to require a correctional institution to release an appellant so that VA can provide the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic video conference hearing.  See also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (noting that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, since such individuals are entitled to the same care and consideration given their fellow veterans).

In light of the Veteran's outstanding request to reschedule his hearing, the RO should determine whether the Veteran is still incarcerated, and, if so, determine whether a video conference hearing may be conducted from the Veteran's correctional facility, in accordance with the provisions of M21-1.  In the alternative, if a video conference hearing from his correctional facility is not possible, the Veteran should be informed that, he may write down what he would say at a hearing and submit it to the Board for consideration in deciding his appeal (he may also offer written statements from his friends, family, or other individuals who have relevant information that supports his appeal).  Also, the Veteran's representative may submit written argument, which will be carefully considered by the Board in its review of the Veteran's appeal.  38 C.F.R. § 20.700 (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's correctional facility (if he is still incarcerated) and inquire as to the feasibility (i.e., equipment, etc.) of scheduling him for a Board hearing at the facility via video conference, or at the RO (either in person or via video conference).

If accommodations are feasible, the RO should make arrangements to schedule the appellant (or alternatively his representative on his behalf), for the appropriate hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures and available accommodations at the facility.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 (M21-1), pt. 1, ch. 4, sec. 1(q). The Veteran and his representative should be notified of the time and place to report for the hearing.

2.  If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating the hearing request, bearing in mind that he is represented in his appeal.  The Veteran should be informed of the alternatives to offering personal testimony before the Board, including submitting a statement to be considered by the Board in deciding the appeal. 

3.  Thereafter, the case should be processed further in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


